 FIORELLACafe Tartuffo, Inc. d/b/a Fiorella and Local 6,Hotel, Restaurant and Club Employees and Bar-tenders Union, AFL-CIO, Petitioner. Case 2-RC-19044April 23, 1982DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on July 9, 1981, and the Regional Direc-tor's report recommending disposition of same.'The Board has reviewed the record in light of theEmployer's exceptions and the briefs filed in thisproceeding and has decided to affirm the RegionalDirector's findings and recommendations only tothe extent consistent herewith.The Regional Director recommended that Peti-tioner's Objections I and 4 be sustained, that theelection held herein be set aside, and that a secondelection be directed. Petitioner's Objection 1 al-leged that the Employer had engaged in an imper-missible promise of benefits, and an impermissiblethreat of loss of certain existing employment condi-tions if Petitioner won the election. While the Re-gional Director found merit in this objection, wereverse that conclusion for the following reasons.2We first note certain facts as background to ourdecision. It appears that Petitioner represents theemployees at Fiorello's Roman Cafe, Inc., anotherrestaurant owned by the same Employer and locat-ed on the West Side several blocks from the Em-ployer. It also appears that, sometime in the springof 1981, Fiorello's Roman Cafe and Petitioner en-tered into a collective-bargaining agreement cover-ing employees of Fiorello's Roman Cafe.The sole issue in this proceeding is whether anEmployer letter, dated June 25, 1981,3signed by'The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. Ten voters cast ballots for, and 18 cast bal-lots against, Petitioner. There was one challenged ballot, a number insuf-ficient to affect the election results. Petitioner thereafter filed four objec-tions to the election. Petitioner subsequently requested, and the RegionalDirector approved, the withdrawal of two of the objections, and thereaf-ter the Regional Director ruled on the remaining two objections.' We note that Objection 4, which the Regional Director also sus-tained, was in the nature of a catchall objection and alleged that, by theconduct set out in Objections 1-3 as well as by other unspecified actions,the Employer had engaged in objectionable conduct. However, the Re-gional Director set out as objectionable no conduct other than that de-tailed in Objection 1, so it is clear that the issues before us are thoseraised by Objection I only.' All dates hereinafter are in 1981, unless indicated otherwise.261 NLRB No. 33the Employer's general manager, and distributed toall unit employees at their residences approximately2 weeks before the election, contained objection-able statements.The first three paragraphs of the letter read asfollows: 4Dear Fellow Employees:[1] As you know, there will be a Union Elec-tion on July 9. At that Election each of youwill have the opportunity to vote to determinewhether or not you want to be represented bythe restaurant workers' union.[2] You are much luckier than the employeesat FIORELLO'S, our restaurant on the westside. Some time ago those employees voted tobe represented by the restaurant workers'union. They were led down the primrose pathby union promises of increased wages andbenefits. In fact, after the Election the Unionnegotiated a contract with the restaurant man-agement which, in my opinion, gave the em-ployees at Fiorello's no more than they wouldhave gotten had there been no union-andprobably gave them less. In addition, I believemany of those employees will be hurt by theinflexibility of the Union contract.[3] On the other hand, you know from the ex-perience of the Fiorello's employees exactlythe kind of contract the Union would negoti-ate if it became your collective bargaining rep-resentative. A contract which produces noth-ing more than you would expect to receivewere there no union in the picture. For that,you are afforded the privilege of paying Uniondues.Paragraph 6 of the letter stated:[6] The restaurant does not want a union atFIORELLA'S! Our experience on the westside has shown that we can negotiate an agree-ment with the Union which does not cost usany more in wages and benefits than withoutthe Union and may even cost less. But our ex-perience on the west side has also shown usthat the presence of the Union results in atense working relationship with extreme dis-harmony among the employees. This is a realcost to everyone. It can result in a loss of cus-tomers and a loss of income to our employeeswho serve those customers, as well as to therestaurant itself. The Union benefits no one butitself.The letter is attached in its entirety as Appendix A.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to paragraph 2 of the letter, the Re-gional Director noted that the letter makes refer-ence to the election conducted at Fiorello's RomanCafe and the collective-bargaining agreement Fior-ello's Roman Cafe negotiated with Petitioner.While the letter indicated that the employees had"probably" received "less" with the Union, the Re-gional Director found that Fiorello's Roman Cafeemployees had, in fact, gained a wage increase thatwas greater than that obtained previously and alsohad acquired various additional benefits. He thennoted paragraph six of the letter and that para-graph's second sentence which stated that the Em-ployer could negotiate an agreement with theUnion that would not cost it any more money thanwithout a union and might cost it less.The Regional Director concluded that the lan-guage in paragraphs 2 and 6 of the letter could rea-sonably be considered to imply that the Employerwould provide its employees with the sameplanned benefits whether or not they chose aunion. He therefore determined that, taken in con-cert, paragraphs 2 and 6 constituted a promise ofbenefit if employees rejected the Union and indicat-ed the futility of selecting the Union. Further, theRegional Director found objectionable the lan-guage at paragraph 3 of the letter that the Employ-er could negotiate "a contract which producesnothing more than you would expect to receivewere there no Union in the picture. For that youare afforded the privilege of paying Union dues."The Regional Director found this language con-veyed the impression that not only would no newbenefits redound to the employees with a union butthat the employees would "lose benefits" becausethey would have the additional requirement ofpaying dues. The Regional Director also found thatparagraph 6 of the letter contained threats to em-ployees because it would "put [unit employees] infear of losing money, and possibly ... their jobs"if they voted for Petitioner.As noted, we disagree with the Regional Direc-tor's findings. First, we conclude that the objected-to portions of paragraph 2 of the letter clearly con-stitute legitimate compaign propaganda. The Em-ployer is simply stating its opinion relative to acontract at another location. The letter cannot beread fairly to state or imply that the Employeracting independently would grant the same wagesand benefits to its employees that were negotiatedat Fiorello's Roman Cafe.s' In its exceptions, the Employer contends that the Regional Directorfailed to investigate fully the circumstances surrounding the disseminationof its June 25 letter. The Employer claims it held a general meeting withits employees on June 15, at which time it distributed copies of the col-lective-bergaining agreement between the Union and Fiorello's RomanCafe. Furthermore, the Employer alleges that it informed its employeesNor does paragraph 6 constitute or contain apromise of benefits. Rather, it is nothing more thanthe Employer's opinion of the outcome of negotia-tions at the Fiorello's Roman Cafe location and itsopinion that, based on those negotiations, Petitionerwould likely be willing to negotiate a contractwhich would not result in significant increases forthe Employer's employees. Such comments clearlyare protected by Section 8(c) of the Act.For essentially the same reasons, we find no ob-jectionable statements in paragraph 3 of the letter.There, the Employer merely reiterates its view ofthe contract that Petitioner had negotiated at theFiorello's Roman Cafe restaurant. The paragraphdoes not indicate what the Employer's positionwould be if Petitioner won the election but againonly indicates its view of what Petitioner's positionin negotiations would be. The Employer is not pro-hibited from making such statements. Further,there is no basis for finding that the Employer im-permissibly indicated to the employees involvedhere that selecting Petitioner would be futile. Thus,the Employer did not indicate it had a fixed posi-tion with regard to what it would offer in negotia-tions, but rather only offered its opinion of whatPetitioner would seek in those negotiations.6at that time of Petitioner's purported offer to sign the same agreement forFiorella employees if the Employer would agree to forgo an election or,alternatively, if the election were held, to negotiate a collective-bargain-ing agreement based on the one formulated with Fiorello's Roman Cafe.As noted, in examining the Employer's statement in its June 25 letterthat the Fiorello's Roman Cafe collective-bargaining agreement "prob-ably" gave employees "less" than they would have gotten without theUnion, the Regional Director found, to the contrary, that the collective-bargaining agreement had, in fact, produced a wage increase greater thanthose obtained previously by the employees. In its exceptions, the Em-ployer contends that it offered to present evidence to rebut the RegionalDirector's findings regarding the wage increases, but that the Region hadnot pursued its offer.Because Petitioner's Objection I does not allege material misrepresenta-tions in the Employer's letter and because of the manner of our disposi-tion of this case, we find it unnecessary to address the misrepresentationissues. Indeed, the only Petitioner objection alleging material misrepre-sentations (Objection 2) was withdrawn by Petitioner before the RegionalDirector issued his report. Furthermore, since the letter was distributed 2weeks before the election, Petitioner had more than sufficient time torebut any "misrepresentations." Thus, under any view of the law con-cerning misrepresentations, the June 25 letter does not establish objec-tionable conduct.' In American Telecommunications Corporation, Electromechanical Divi-sion, 249 NLRB 1135 (1980), employees were told that they "didn't needa union [sic] you just pay dues and get nothing for it." Id at 1136. Infinding this statement to be objectionable, the Board considered it in thecontext of a number of other employer assertions which indicated thatthe employer would give union employees no more than it was willing togrant to unrepresented employees. Thus, the statement was found to re-flect the futility of selecting a representative when considered in the total-ity of the employer statements.The Employer's letter in the instant case admonished employees thatunionization would produce "nothing more than you would expect to re-ceive were there no union in the picture. For that, you are afforded theprivilege of paying Union dues." Although similar in tenor to the em-ployer assertion in American Telecommunications, the Employer's state-ment with regard to payment of union dues is distinguishable because it isnot coupled with further objectionable statements or threats. Consideredin isolation, this statement is nothing more than permissible campaignpropaganda.282 FIORELLAThe Regional Director also determined that theEmployer, in the last four sentences of paragraph6, had put employees in fear of losing money orpossibly their jobs if they voted for the Union. Weconstrue these statements, however, as nothingmore than the Employer's permissible prediction ofthe effects of unionization. Furthermore, we do notfind that the Employer's statements correlateunionization with a loss of job security. The Em-ployer proffered evidence of at least one unfairlabor practice charge filed by Petitioner againstFiorello's Roman Cafe and, after the election there,the Employer had filed objections to the election.The Employer avers that this created the tensiondescribed in the letter. The Employer's statement istotally devoid of any implication that it would takeadverse action against its employees if they select-ed Petitioner. Accordingly, under all the circum-stances, we find nothing objectionable in thesestatements. 7A last comment is in order. In finding that theEmployer's letter contained a number of objection-able statements, the Regional Director relied heav-ily on the Board's decision in Pacific TelephoneCompany, 256 NLRB 449 (1981).8 However, thatcase clearly is inapposite. In Pacific Telephone, theemployer had sent the employees a letter whichstated, inter alia, that unrepresented employees al-ready received the same benefits as represented em-ployees and this was because of that employer's"long standing policy" to provide all employeessimilar benefits whether they were represented bya union or not. The employer closed that letterwith the admonition that the unrepresented em-ployees "already receive in wages and benefits allthat you could reasonably expect a union to obtainfor you" and further indicated that the employeesdid not have to pay union dues to receive suchbenefits. The Board found that this letter constitut-ed a promise of benefits because the employer hadindicated that the employees would continue to re-ceive equal benefits with or without a union. TheBoard also found that this statement indicated toemployees the futility of selecting the union as bar-gaining representative. Here, in contrast to PacificTelephone, the Employer never indicated to em-ployees that it was company policy to treat repre-sented and unrepresented employees alike, and thatthe Employer would continue this policy. The Em-' See Hiatt Shoe Company Blue Star Shoes. Inc, 195 NLRB 554 (1972),in which the employer averred that employees' opportunities for ad-vancement and the potentiality of expansion by the employer would beaffected adversely by the "strife and tension" likely to accompany theunion's presence. The Board found that these statements did not consti-tute objectionable threats.' Although we have found that the cases relied on by the Regional Di-rector are distinguishable, in so doing we do not pass on the issue ofwhether those cases were decided correctly.ployer also did not inform the employees that theywere already receiving all that they could expect aunion to get for them. Rather, the Employersimply offered its opinion, based on other negotia-tions with Petitioner, of what Petitioner wouldseek for the employees and left it to the employeesto decide whether or not they felt that this was suf-ficient. This was permissible campaign propaganda.On the basis of all the above, we find that theEmployer did not exceed the bounds of permissiblecampaign propaganda under Section 8(c) of theAct. Accordingly, we overrule Petitioner's Objec-tions 1 and 4, and certify the results of the elec-tion.9CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Local 6, Hotel, Res-taurant and Club Employees and Bartenders Union,AFL-CIO, and that said labor organization is notthe exclusive representative of all the employees inthe unit herein involved, within the meaning ofSection 9(a) of the National Labor Relations Act,as amended.MEMBER FANNING, dissenting:I agree with the analysis and conclusions of theRegional Director and for the reasons he gives.[See Appendix B.] Like him, I would set this elec-tion aside and conduct another election at an ap-propriate time.' Alternatively, the Employer requests that a hearing be held on thealleged material factual issues in this case. In light of our decision here,there is no need to pass on the Employer's request for a hearing.APPENDIX AJune 25, 1981Dear Fellow Employees:As you know, there will be a Union Election on July9. At that Election each of you will have the opportuni-ty to vote to determine whether or not you want to berepresented by the restaurant workers' union.You are much luckier than the employees at FIOREL-LO'S, our restaurant on the west side. Some time agothose employees voted to be represented by the restau-rant workers' union. They were led down the primrosepath by union promises of increased wages and benefits.In fact, after the Election the Union negotiated a con-tract with the restaurant management which, in my opin-ion, gave the employees at Fiorello's no more than theywould have gotten had there been no union-and prob-ably gave them less. In addition, I believe many of thoseemployees will be hurt by the inflexibility of the Unioncontract.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, you know from the experience ofthe Fiorello's employees exactly the kind of contract theUnion would negotiate if it became your collective bar-gaining representative. A contract which produces noth-ing more than you would expect to receive were thereno union in the picture. For that, you are afforded theprivilege of paying Union dues.By 1983 those dues will be $23 per month! The Unioncharges assessments as well as dues. According to thelatest Union newspaper, each union member will be re-quired to pay S50 to the Union Defense Fund for theprivilege of being a member of the Union. In addition,employees are required to pay initiation fees. You shouldask yourself whether or not you believe it an advantageto you or your family to pay those dues and to subjectyourself to the possibility of a strike.We all know that the restaurant workers' union hasbeen heavily infiltrated by organized crime. The Depart-ment of Justice stated that the restaurant union "was theclassic example of an organized crime takeover of amajor labor union." We know that there are individualswith criminal records in high positions in Local 6. ISTHIS WHAT YOU WANT?The restaurant does not want a union at FIOREL-LA'S! Our experience on the west side has shown thatwe can negotiate an agreement with the Union whichdoes not cost us any more in wages and benefits thanwithout the Union and may even cost less. But our expe-rience on the west side has also shown us that the pres-ence of the Union results in a tense working relationshipwith extreme disharmony among the employees. This isa real cost to everyone. It can result in a loss of custom-ers and a loss of income to our employees who servethose customers, as well as to the restaurant itself. TheUnion benefits no one but itself.Between now and the time of the Election we will bespeaking to you about the Union. We believe that afteryou have considered all the alternatives you will vote tokeep the Union out of our restaurant. Many of you willhave questions between now and Election Day. Pleasedon't leave those questions unanswered. Feel free tocome to the management of the restaurant. We willanswer those questions or obtain answers for you.APPENDIX BOBJECTIONS I and 41The sole issue raised by Petitioner to be decidedherein arises from a letter dated June 25, 1981,2 signedby the Employer's general manager Bernard Ray, anddistributed to unit employees approximately two weeksbefore the election. This three-page typewritten letter isattached in its entirety as Exhibit A. It is Petitioner's po-sition that the impact of this letter on the unit employeeswas so significant as to destroy the required "laboratoryconditions" and necessitate overturning the election. Spe-cifically, Petitioner argues that the letter was objection-able in that the Employer impliedly promised employeesthe same benefits enjoyed by its unionized employees atI By letter dated September 1, 1981, Petitioner requested permission towithdraw Objections 2 and 3. This request hereby is approved.'All dates are in 1981, unless otherwise noted.another location should said employees reject the Union;that the letter also threatened employees with possibleloss of pay and benefits if said employees voted for theUnion and made clear to employees the futility of votingfor the Union.The Employer asserts that the June 25th letter, evalu-ated as a whole, is not objectionable. The Employernotes that much of the language in the letter is couchedin terms of "opinions", and that the letter itself is basedupon true facts. Furthermore, the Employer argues thatthis letter must be examined in light of all the surround-ing circumstances.For the reasons discussed below, it is concluded thatthe contents of the June 25th letter are objectionable,and require that the election herein be set aside.The investigation of the objections revealed that priorto the election conducted on July 9th, the letter (ExhibitA) was mailed on June 25th to all unit employees at theirplaces of residence. The Employer admits the mailing,but argues that, prior to its dissemination, it met withemployees wherein it discussed certain issues and an-swered questions which were subsequently addressed inthe letter. Specifically, the Employer asserts that on orabout June 15th, Bernard Ray (its general manager),Sheldon Fireman (the Employer's president), andThomas Budd (the Employer's attorney) met with em-ployees at the Employer's premises and gave them anopportunity to ask questions and discuss the content ofthe Employer assertions (later recited in the subjectletter). The Employer also states that copies of a con-tract negotiated by Petitioner and involving another res-taurant owned by the same Employer (Fiorello's RomanCafe, Inc., herein Fiorello), and located several blocksaway, were available for inspection by the employees.Thus, the Employer contends that due to this discussion,the employees could reasonably believe the contents ofthe letter.Petitioner requests that the Board set aside the electionbased solely upon the contents of the letter itself, and theimpact this letter could reasonably be expected to haveon eligible voters.With respect to the Employer's contention that theletter should not be examined in a "vacuum", it is estab-lished Board policy that elections should be conductedunder "laboratory conditions."3Notwithstanding actionby the Employer prior or subsequent to distribution ofthe aforementioned letter, the determinative issue hereinis the overall effect on unit employees of the letter.Specifically, paragraph 2 makes reference to the elec-tion previously conducted at Fiorello and the subsequentcollective-bargaining agreement negotiated by that res-taurant with Petitioner. The paragraph states, inter alha,"in fact, after the election the Union negotiated a con-tract with the restaurant management which, in my opin-ion, gave the employees at Fiorello no more than theywould have gotten had there been no union ...andprobably gave them less." However, an examination ofthe collective-bargaining agreement indicates that Fior-ello employees received, inter alia, a 45¢-per-hour wageGeneral Shoe Corp., 77 NLRB 124 (1948).284 FIORELLAincrease. Further, it appears that this wage increase wasgreater than that received by Fiorello employees in thepast. In addition, the labor agreement provided Fiorelloemployees with one additional sick day (a second sickday is to be added in the third year of the agreement), anadditional paid holiday and bereavement pay (for ab-sence from work due to a death in the employee'sfamily).It should be noted that the subject letter speaks ofbenefits negotiated by Petitioner at Fiorello, not at theinstant Employer. The investigation established thatthere is little or no interchange of employees betweenFiorello and the Employer. Consequently, even assumingthe validity of the Employer's statements and the factthat the Fiorello labor contract may not have been bene-ficial to Fiorello employees, there is no evidence to showthat the Employer's employees were advised by the Em-ployer of "pre-contract" terms and conditions of employ-ment at Fiorello.Paragraph 3, page 2, of the subject letter states, interalia, that ". ..we (the Employer) can negotiate anagreement with the Union which does not cost us anymore in wages and benefits than without the Union andmay even cost less." The Employer asserts that thisstatement was also made by Petitioner itself at Fiorellocollective-bargaining negotiations. In any case, no evi-dence was adduced that the Employer's employees werepresent at these Fiorello labor negotiations; nor were Pe-titioner's representatives present at the June 15th meetingof the Employer's employees to refute or modify thestatement attributed to Petitioner.In analyzing the content of the letter, it is concludedthat the language could reasonably be considered toimply that the Employer would provide its employeeswith the same planned benefits whether or not theychose a union. The Board has recently held in PacificTelephone Company, 256 NLRB 449, 451 (1981), thatwhen an employer makes statements that unrepresentedemployees would receive, in effect, the same benefits asother represented employees, these statements "constitutethe promise of benefits to encourage employees to rejectthe union and indicates to employees the futility of se-lecting a representative."Furthermore, the letter in question not only impliesthat employees will receive nothing additional by select-ing a union, but the letter also states, in the third para-graph of the first page, that the Employer can negotiate"a contract which produces nothing more than youwould expect to receive were there no Union in the pic-ture. For that you are afforded the privilege of payingUnion dues." Clearly, this language can only be intendedto instill in the minds of voters the impression that notonly will it be foolish for employees to believe they willreceive more benefits if they choose the Union, but thatif employees do make such a choice, they will in factlose benefits by being subject to the additional require-ment of paying union dues.Although it would appear that the language of theletter as discussed, supra, would be sufficient grounds foroverturning the election, this question need not bereached as there is further "objectionable" language inthe letter. The second full paragraph of the second pagestates that "the restaurant does not want a Union at Fior-ella's. Our experience on the West side4has also shownus that the presence of the Union results in a tense work-ing relationship with extreme disharmony among the em-ployees. This is a real cost to everyone. It can result in aloss of customers and a loss of income to our employeeswho serve those customers, as well as to the restaurantitself. The Union benefits no one but itself."The Board has held in Turner Shoe Company, Inc., 249NLRB 144, 146 (1980), that "communications whichhover on the edge of the permissible and the impermissi-ble are objectionable as it is only simple justice that aperson who seeks advantage from his elected use of themurky waters of double entendre should be held account-able therefor at the level of his audience rather than thatof sophisticated tribunals, law professors, scholars of theniceties of labor law or grammarians."" In light of theBoard's decision, it must be concluded that the languageof the letter set forth immediately above is such that theunit employees would be put in fear of losing money andpossibly even their jobs if they voted for the Union.The Employer defends the use of its language in theaforementioned paragraph by arguing that there hadbeen a charge filed by the Union against the Employer,and that with respect to the election previously conduct-ed at Fiorello, objections had been filed by Fiorello. TheEmployer asserts that "tension" created by the chargeand the previously filed and resolved objections couldfurther lead to certain job actions at the Employer thatcould diminish the Employer's business. However, thisappears to be mere speculation. Consequently, it is con-cluded that the statements described above are objection-able, and constitute threats to unit employees.6Pacific Telephone Company, supra, involved facts verysimilar to those presented in the instant case. Both casesinvolved a letter distributed to unit employees. In bothcases the tenor of the letter was that employees wouldnot receive any more benefits by selecting a union andthat employees would in fact receive the same benefits asother unionized employees by not selecting the union. Inlight of the above and on the basis of the Board's deci-sion in Pacific Telephone Company, I find that the Em-ployer's June 25th letter constitutes objectionable con-duct warranting setting aside of the election.' Further-more, as noted above, there are statements in the Em-ployer's June 25th letter which can arguably be held tobe threats to unit employees. As previously discussed,these statements provide an additional basis for overturn-ing the election. Accordingly, based upon all the above,it is recommended that the election be set aside.'This refers to the Fiorello restaurant.s See also Georgetown Dress Corpomtion 201 NLRB 102 (1973).See Propellex Corporation, 254 NLRB 839 (1981), and Volleydale Pack-er, Inc, 233 NLRB 1340 (1978), wherein certain threats warranted thesetting aside of an election.7 See also American Telecommunicatio Con,. 249 NLRB 1135 (1980).285